449 F.2d 779
UNITED STATES of America, Appellee,v.Clarence Carfield Daniel BUFFALOE, Appellant.
No. 71-1309.
United States Court of Appeals, Fourth Circuit.
October 12, 1971.

Richard S. Miller, Lynchburg, Va. (Court-appointed) (J. Frank Shepherd, Lynchburg, Va., on the brief), for appellant.
Leigh B. Hanes, Jr., U. S. Atty. for Western District of Virginia, and James G. Welsh, Asst. U. S. Atty., for appellee.
Before HAYNSWORTH, Chief Judge, and BUTZNER and RUSSELL, Circuit Judges.
PER CURIAM:


1
Clarence Carfield Daniel Buffaloe appeals his conviction for violation of 18 U.S.C. § 922 by making a false statement in connection with the purchase of firearms. Buffaloe, on two occasions, purchased pistols stating that he had never been adjudicated a mental defective or committed to a mental institution.


2
The government's proof established that Buffaloe had been tried in the Circuit Court of Dinwiddie County, Virginia, for maiming, found not guilty by reason of insanity, and "committed to Central State Hospital as a criminally insane person." Approximately 16 months later, he was discharged from the hospital as not then insane or feebleminded.


3
We agree with the district judge that Buffaloe was adjudicated and committed within the meaning of 18 U.S.C. § 922(d) (4), which prohibits the sale of firearms to a person who "has been adjudicated a mental defective or has been committed to any mental institution."


4
We also conclude that the statute is not unconstitutional as to Buffaloe because 16 months later he was discharged from the hospital. Finally, there is ample evidence to support the finding that Buffaloe willfully and knowingly made the false statements.


5
Deeming oral argument unnecessary, we affirm the judgment of the district court.


6
Affirmed.